Citation Nr: 1338397	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-40 888	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as an enlarged heart.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1972 to December 1975.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO).

In November 2011, in support of his claims, he testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

Primarily because of additional information obtained during his hearing, his claims require further development before being decided on appeal.  So the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Based on the Veteran's testimony during his videoconference hearing, there are additional records pertinent to these claims that, therefore, need to be obtained.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the National Personnel Records Center (NPRC) to determine where the Veteran's January 1974 hospitalization records from Fort Benjamin Harrison are located and then obtain these additional records.  If the NPRC is unable to provide these records or indicate their location, this must be noted in the file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c) and (e) (2013).
Also, alternate sources should be explored such as directly contacting the Fort Benjamin Harrison Hospital for copies of these records.

2.  As well, contact the Social Security Administration (SSA) and obtain a copy of their decision concerning the Veteran's disability benefits claim, including copies of all medical records considered in that decision.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


